

116 SRES 174 ATS: Expressing support for the designation of the week of June 1, 2019, through June 9, 2019, as “National Fishing and Boating Week”.
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 174IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Wicker (for himself and Mr. Peters) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationJune 5, 2019Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of the week of June 1, 2019, through June 9, 2019, as National Fishing and Boating Week.
	
 Whereas more than 141,600,000 people in the United States go boating each year, including approximately 71,100,000 adults and 70,500,000 children;
 Whereas, in 2018, the recreational boating industry contributed an estimated $170,300,000,000 to the national economy in direct, indirect, and induced spending, supporting more than 35,000 businesses and 691,000 direct and indirect jobs in the United States;
 Whereas the Bureau of Economic Analysis of the Department of Commerce estimated that recreational boating and fishing accounted for $36,900,000,000 of real gross output in the United States in 2016;
 Whereas 95 percent of boats sold in the United States are made in the United States; Whereas there are approximately 1,300 active marine manufacturers in the United States, using materials and services contributed from all 50 States;
 Whereas boaters are stewards of the environment, contributing approximately $600,000,000 in excise taxes annually to the Sport Fish Restoration and Boating Trust Fund, which funds habitat conservation and restoration efforts, preserving the natural resources of the United States for future generations; and
 Whereas boating provides opportunities for families to be together, appeals to all age groups, and has a beneficial effect on the physical fitness and scholastic performance of those who participate: Now, therefore, be it
	
 That the Senate— (1)supports the designation of the week of June 1, 2019, through June 9, 2019, as National Fishing and Boating Week; and
 (2)recognizes that the recreational boating community and the boating industry of the United States should be commended for their numerous contributions to the economy of the United States, the well-being of United States citizens, and responsible environmental stewardship of water resources of the United States.